Election/Restrictions
Claims 1 and 15 are allowable. The restriction requirement between the species , as set forth in the Office action mailed on 10/26/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of  10/26/21is withdrawn.  Claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20-21, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
Claims 1 and 8, as amended, are allowed because applicant’s arguments are found persuasive that the prior art of record fails to teach or suggest “at least one FET switch of the stack of FET switches requiring a relatively negative VGS to turn OFF and configured so as to not require a negative voltage, the stack of FET switches series-coupled on at least one end to a respective end-cap FET that turns OFF when the VGS of such end-cap FET is essentially zero volts, wherein at least one of the respective end-cap FETs is configured to be coupled to a corresponding RF signal source and has a gate couplable to the corresponding RF signal source through an associated switch circuit” as recited in the claim.
	Claims 2-7 and 9-14 are allowed because they depend on claims 1 and 8, respectively.
Claim 15, as amended, are allowed because applicant’s arguments are found persuasive that the prior art of record fails to teach or suggest “a FET switch stack including one or more positive-logic FETs requiring a relatively negative VGS to turn OFF and configured so as to not require a negative voltage; a first end-cap FET that turns OFF when the VGS of the first end-cap FET is essentially zero volts; and at least one switch circuit, each coupled between the gate of the first end-cap FET and the corresponding RF signal source” in addition to other limitations recited in the claim.
	Claims 16-21 are allowed because they depend on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842